NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 27, 2017* 
                                 Decided March 29, 2017 
                                              
                                          Before 
 
                          RICHARD A. POSNER, Circuit Judge
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge
 
Nos. 16‐3440 & 16‐3442 
 
SHAHRAM MALEKPOUR,                                Appeals from the 
       Plaintiff‐Appellant,                       United States District Court for the   
                                                  Northern District of Illinois,   
       v.                                         Eastern Division. 
                                                   
ELAINE L. CHAO,                                   Nos. 12 C 6569 & 12 C 6999 
Secretary of the United States                     
Department of Transportation,                     James B. Zagel, 
       Defendant‐Appellee.                        Judge. 
                                               

                                        O R D E R 

        Shahram Malekpour works as an aerospace engineer for the Federal Aviation 
Administration (an agency within the Department of Transportation). These 
consolidated appeals arise from a pair of overlapping lawsuits (which, for simplicity, we 
treat as one) in which he claims that the FAA violated Title VII of the Civil Rights Act of 

                                                 
            * We have agreed to decide these appeals without oral argument because the 

briefs and records adequately present the facts and legal arguments, and oral argument 
would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
Nos. 16‐3440 & 16‐3442                                                                  Page 2 
 
1964. See 42 U.S.C. § 2000e–16(c). Malekpour alleged that he suffered discrimination 
because he is Muslim and was born in Iran. He also alleged that the agency retaliated 
after he complained to the Equal Employment Opportunity Commission. The district 
court granted summary judgment for the FAA, reasoning that a jury could not 
permissibly find that a brief suspension without pay—the only harm sufficiently adverse 
to be actionable—was discriminatory or retaliatory. We agree with this analysis. 
         
        Summary judgment is proper “if the movant shows that there is no genuine 
dispute as to any material fact and the movant is entitled to judgment as a matter of 
law.” Allin v. City of Springfield, 845 F.3d 858, 861 (7th Cir. 2017) (quoting FED. R. CIV. 
P. 56(a)). We review grants of summary judgment de novo, drawing “all inferences in 
the light most favorable to the nonmoving party.” Id. On appeal Malekpour principally 
argues that the district court disregarded evidence creating genuine disputes of fact 
about his claims of discrimination and retaliation. We disagree. Malekpour has not 
pointed us to any relevant evidence overlooked by the district court (though his 
submissions at summary judgment include a great deal of information that the district 
court would have been authorized to ignore as inadmissible hearsay. See Gunville 
v. Walker, 583 F.3d 979, 985 (7th Cir. 2009) (“[A] court may consider only admissible 
evidence in assessing a motion for summary judgment.”). But even taking as true all of 
Malekpour’s unsupported allegations, we agree with the district court that a jury could 
not reasonably infer that he suffered actionable workplace discrimination or was 
retaliated against for complaining about perceived discrimination. 
          
        In analyzing Malekpour’s claims of discrimination and retaliation, the district 
court first asked if any action taken against him, standing alone, was “materially 
adverse” or, if viewed collectively, the actions attributable to the agency created a hostile 
work environment. See Alexander v. Casino Queen, Inc., 739 F.3d 972, 982 (7th Cir. 2014) 
(defining a hostile work environment as one where the “workplace is permeated with 
discriminatory intimidation, ridicule, and insult, that is sufficiently severe or pervasive 
to alter the conditions of the victim’s employment and create an abusive working 
environment”) (quotation marks omitted); Porter v. City of Chicago, 700 F.3d 944, 954 
(7th Cir. 2012) (explaining that adverse employment action is an element of a claim of 
disparate treatment); Stephens v. Erickson, 569 F.3d 779, 790 (7th Cir. 2009) (noting that 
“an employer’s retaliatory conduct is actionable only if it would be materially adverse to 
a reasonable employee”). Malekpour characterizes as adverse a litany of workplace 
interactions: (1) he was removed—at his own request—as project manager for an 
aircraft‐safety directive after disagreeing with management about the directive’s 
wording; (2) a manager said Shahram is too difficult a name to pronounce and suggested 
Nos. 16‐3440 & 16‐3442                                                                     Page 3 
 
using “Shawn” for “ease of conversation”; (3) a manager critiquing a report written by 
Malekpour said his analysis made the FAA appear “chicken”; (4) a supervisor 
threatened to “fire your ass” if Malekpour didn’t follow directions; (5) a coworker 
criticized him on several occasions; (6) a manager predicted he would not “last long” at 
the agency; (7) management denied and later granted a request for compensatory time; 
(8) a manager asked Malekpour to use annual leave after arriving 15 minutes late but 
later rescinded that request; (9) Malekpour’s complaint to an FAA safety hotline was 
deemed invalid; (10) he found on his desk an anonymous note with the word “hostage”; 
(11) his manager referred an incident involving Malekpour and another employee to the 
FAA’s “Accountability Board” (apparently nothing came of this); (12) a supervisor 
threatened him with unspecified “consequences” for refusing to attend a meeting; 
(13) he was suspended for ten days without pay after failing to explain personal charges 
on his government credit card; and (14) information about that suspension was put into 
the “public record” by the Department of Labor and affected his credit. 
         
        The district court sorted through these actions and concluded that only one was 
“materially adverse.” An adverse action for a discrimination claim must “materially 
alter the terms or conditions of employment to be actionable,” Porter, 700 F.3d at 954, 
while an adverse action for retaliation purposes must be “serious enough to dissuade a 
reasonable employee from engaging in protected activity,” Poullard v. McDonald, 
829 F.3d 844, 858 (7th Cir. 2016). Most of the incidents Malekpour describes do not come 
close to meeting either standard. Instead, some appear to be commonplace management 
decisions, and others are merely “petty slights or minor annoyances that often take place 
at work and that all employees experience.” See id. at 857 (quoting Burlington N. & Santa 
Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)); see also Griffin v. Potter, 356 F.3d 824, 829–30 
(7th Cir. 2004) (listing cases involving “trivial,” and thus nonactionable, grievances). A 
couple of incidents might be considered offensive, but isolated incidents such as these 
are not actionable unless they are “extremely serious” or unless they “amount to 
discriminatory changes in the terms and conditions of employment.” Ellis v. CCA of 
Tenn. LLC, 650 F.3d 640, 648 (7th Cir. 2011) (quotation marks omitted). 
         
        But three events on Malekpour’s list merit discussion. First, taking away 
Malekpour’s oversight of the aircraft‐safety directive might have been materially 
adverse if certain conditions were present. Job reassignments are sometimes significant 
enough to be actionable, but only if they affect the employee’s “work hours, 
compensation, or career prospects.” Stephens, 569 F.3d at 790–91. Malekpour did not 
offer evidence that his job was affected at all by the reassignment, much less that his 
duties or career prospects were significantly altered (we know that his pay was 
Nos. 16‐3440 & 16‐3442                                                                       Page 4 
 
unaffected). More importantly, Malekpour tells us that he initiated the reassignment by 
asking management to remove his name from the directive, so the decision to respect his 
wishes cannot fairly be characterized as “adverse.” See Hancock v. Potter, 531 F.3d 474, 
478–79 (7th Cir. 2008) (concluding that an employer’s efforts to accommodate a 
plaintiff’s self‐reported, physical work restrictions could not be considered adverse). 
         
        Second, Malekpour asserts that his manager’s threat of “consequences” followed 
his refusal to attend a meeting that he believed would involve mediating his ongoing 
complaints of discrimination (the FAA insists this was not the purpose of the meeting). 
Malekpour makes much of the fact that the EEOC agreed with him that this threat was 
retaliatory (the EEOC awarded him $3,000 in “non‐pecuniary, compensatory damages” 
after concluding that the threat would “dissuade a reasonable worker” from pursuing 
relief under Title VII). Had we been asked to review the EEOC’s finding, we would be 
hard‐pressed to agree that the threat was “materially adverse.” See Poullard, 829 F.3d 
at 856 (explaining that “threats of unspecified disciplinary action” aren’t “enough to 
support a claim for retaliation”); Ajayi v. Aramark Bus. Servs., Inc., 336 F.3d 520, 531 (7th 
Cir. 2003) (noting that an “unfulfilled threat” was not a materially adverse employment 
action). But the FAA did not challenge the EEOC’s ruling on this matter, and Malekpour 
does not appear to be dissatisfied with the relief awarded. Instead, it seems he included 
this particular incident in his list of adverse actions because in his view the EEOC’s 
conclusion about this one event proves that everything that happened to him at work was 
discriminatory or retaliatory. But apart from the fact that one isolated incident is weak 
proof that other actions were based on improper motives, cf. Poullard, 829 F.3d at 857, 
a federal court presiding over a Title VII suit is not bound by the EEOC’s factual 
conclusions, Boss v. Castro, 816 F.3d 910, 914–15 (7th Cir. 2016); Smith v. Potter, 445 F.3d 
1000, 1011 (7th Cir. 2006), overruled in unrelated part by Hill v. Tangherlini, 724 F.3d 965, 
971 n.1 (7th Cir. 2013). 
         
        The third item meriting comment from Malekpour’s list is also the only one the 
district court deemed “materially adverse”: the ten‐day suspension without pay. 
Although acknowledging that this suspension was sufficiently adverse to be actionable, 
the district court reasoned that Malekpour’s evidence of an underlying discriminatory or 
retaliatory motive is too thin to survive summary judgment. The “critical question” here 
is whether a reasonable jury could infer the existence of discrimination or retaliation. 
Cole v. Bd. of Trs. of N. Ill. Univ., 838 F.3d 888, 899–901 (7th Cir. 2016), petition for cert. filed 
(U.S. Feb. 27, 2017) (No. 16‐1032); Ortiz v. Werner Enters., Inc., 834 F.3d 760, 764–65 
(7th Cir. 2016). The district court concluded that either inference would be unreasonable 
and we agree. The FAA provided a legitimate reason for Malekpour’s suspension: he 
Nos. 16‐3440 & 16‐3442                                                                 Page 5 
 
improperly used a government credit card for personal expenses and failed to explain 
the charges when asked. Malekpour disputes that characterization, arguing that an FAA 
official authorized use of the card for employment‐related travel and that the multiple 
charges at local merchants resulted from identity theft. But Malekpour does not point to 
admissible evidence supporting this explanation or suggesting that the FAA lied about 
its reason for suspending him. See Hill, 724 F.3d at 968 (explaining that the employer’s 
reason for discharge must be accepted unless shown to be a “mask to hide unlawful 
discrimination”). 
          
        It changes nothing for Malekpour to assert, as he does, that his list of unfavorable 
actions evidences a hostile work environment (which is a form of discrimination, 
Alexander, 739 F.3d at 980). We agree with the district court that “Malekpour’s 
interactions with his colleagues do not come close to the level of hostility necessary to 
support a hostile work environment claim.” The incidents he describes were infrequent 
(the district court noted they were “spaced out over six years”) and were not so hostile as 
to “alter the conditions of the victim’s employment and create an abusive working 
environment.” See Boss, 816 F.3d at 920 (internal quotation marks omitted); Porter, 
700 F.3d at 956. And though some may view the FAA’s environment as unfriendly (an 
EEOC administrative law judge found that Malekpour’s office was indeed a difficult 
place to work), it is not the court’s job to resolve that problem. See Boss, 816 F.3d at 918 
(“Title VII does not set forth a general civility code for the American workplace.”). 
         
        Thus the district court correctly granted summary judgment for the FAA on 
Malekpour’s Title VII claims. We observe, however, that in the district court (and again 
here) Malekpour has contended that the FAA violated the First Amendment and the 
Whistleblower Protection Act. See 5 U.S.C. § 2302(b)(8)(A). But we see no other claims 
lurking in Malekpour’s allegations; all along he has said that his religion and Iranian 
heritage explain the adverse actions about which he complains, and for federal 
employees claiming discrimination on the basis of religion and national origin (as well as 
reprisal for complaining about discrimination), Title VII is the exclusive judicial remedy. 
See 42 U.S.C. § 2000e–16; Brown v. Gen. Servs. Admin., 425 U.S. 820, 835 (1976); Mlynczak 
v. Bodman, 442 F.3d 1050, 1057 (7th Cir. 2006); see also Reynolds v. Tangherlini, 737 F.3d 
1093, 1099 n.3 (7th Cir. 2013) (noting that we “have assumed that the federal‐sector 
provision of Title VII” prohibits retaliation). In particular, Malekpour did not allege that 
he engaged in protected disclosures that could lead to a remedy under the 
Whistleblower Protection Act, and, regardless, a claim under that Act must be presented 
first to the United States Office of Special Counsel and then to the Merit Systems 
Protection Board before any judicial review, and Malekpour did not follow that 
Nos. 16‐3440 & 16‐3442                                                                 Page 6 
 
procedure. See 5 U.S.C. §§ 1214(a)(3), 1221(a), (h), 7703(b); McInnis v. Duncan, 697 F.3d 
661, 662 (7th Cir. 2012) (noting that federal employees must bring whistleblower claims 
first to the Office of Special Counsel); Richards v. Kiernan, 461 F.3d 880, 885–86 (7th Cir. 
2006) (noting that the Civil Service Reform Act channels federal whistleblower claims to 
the Merit Systems Protection Board instead of district courts). 
         
        Finally, we address Malekpour’s contention that District Judge Zagel should have 
recruited counsel for him. When Malekpour asked Judge Zagel to find him a lawyer, he 
already had fired one team of lawyers recruited for him earlier in the litigation by a 
different district judge. Judge Zagel declined to recruit new counsel, pointing out that 
Malekpour’s application to proceed in forma pauperis showed he is not indigent. Courts 
need not recruit counsel for those who can pay, see 28 U.S.C. § 1915(e), so this ruling was 
proper, see Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir. 2014) (noting that district courts 
have discretion to recruit counsel for indigent plaintiffs). 
         
        Malekpour also challenges a number of Judge Zagel’s procedural rulings and 
takes issue with how the FAA conducted his deposition. We have considered these 
additional arguments, and none has merit. The judgments of the district court are 
          
                                                                                 AFFIRMED.